DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9
First, it is unclear how an electrical generator can use electrical energy to balance loading on a shaft which is mechanical. The Examiner suggest adding a limitation to recite that the auxiliary generator of the first gas turbine is mechanically coupled to an auxiliary turbine of the second gas turbine in order to balance loading between the first and second gas turbines.  
Second, it is unclear how balance loading is done between the two gas turbine engines since the claim only recites that the auxiliary generator is connected to the second gas turbine engine. The Examiner suggests adding the limitations of claim 2 to clarify that the auxiliary generator is connected to both the first and second rotatable shaft in order to balance loading. 
Furthermore, elaboration is needed for the second rotatable shaft (similar to the first rotatable shaft recited in claim 2) since it is unclear what exactly the shaft is within the second gas turbine engine. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, 11-13, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180009536 A1 to Christopherson et al. 
Regarding claim 1
directing pressurized air (Fig. 2: 120) to an air-driven auxiliary turbine (104) during a first engine loading condition ([0036]- normal/cruise conditions) of the gas turbine engine and controlling a flow rate (valve 150) of the pressurized air directed to the auxiliary turbine; 
generating electrical energy, during the first engine loading condition, with an auxiliary generator (160) in operable communication with the auxiliary turbine; 
storing the electrical energy in an energy storage device (162) during the first engine loading condition; and 
applying the electrical energy stored in the energy storage device to an electrical load ([0039]- power from storage 162 is sent to load 160 to use 160 as motor) at a second engine loading condition (descent condition) of the gas turbine engine which is greater than the first engine loading condition ([0038]- descent conditions have higher loading on the fan).
Regarding claim 5, Christopherson et al. discloses controlling the flow rate of the pressurized air directed to the auxiliary turbine includes establishing, with a modulation device, a first flow rate of the pressurized air at the first engine loading condition and a second flow rate of the pressurized air, different than the first flow rate of the pressurized air, at the second engine loading condition [0032].
Regarding claim 6, Christopherson et al. discloses the first flow rate is greater than the second flow rate [0032].
Regarding claim 7
Regarding claim 8, Christopherson et al. discloses the first engine loading condition is defined by a minimum fuel flow limit [0039].
Regarding claim 11, Christopherson et al. discloses a method comprising:
providing a low-pressure spool comprising a fan (Fig. 2: 40), a low-pressure compressor (22), and a low-pressure turbine (30) interconnected by a first shaft (36) and a high-pressure spool comprising a high-pressure compressor (24) and a high-pressure turbine (28) interconnected by a second shaft (34);
directing pressurized air (120) from the high-pressure compressor (24) to an air-driven auxiliary turbine (104) during a first engine loading condition ([0036]- normal/cruise conditions) of the gas turbine engine and controlling a flow rate (valve 150) of the pressurized air directed to the auxiliary turbine; 
generating electrical energy, during the first engine loading condition, with an auxiliary generator (160) in operable communication with the auxiliary turbine; 
storing the electrical energy in an energy storage device (162) during the first engine loading condition; and 
applying the electrical energy stored in the energy storage device to an electrical load ([0039]- power from storage 162 is sent to load 160 to use 160 as motor) at a second engine loading condition (descent condition) of the gas turbine engine which is greater than the first engine loading condition ([0038]- descent conditions have higher loading on the fan).
Regarding claim 12
Regarding claim 13, Christopherson et al. discloses the main generator (Fig. 2: 170) is in electrical communication with the energy storage device (162).
Regarding claim 16, Christopherson et al. discloses controlling the flow rate of the pressurized air directed to the auxiliary turbine includes establishing, with a modulation device, a first flow rate of the pressurized air at the first engine loading condition and a second flow rate of the pressurized air, different than the first flow rate of the pressurized air, at the second engine loading condition [0032].
Regarding claim 17, Christopherson et al. discloses the first flow rate is greater than the second flow rate [0032].
Regarding claim 19, Christopherson et al. discloses the second engine loading condition is one of an acceleration engine condition or a deceleration engine condition [0039].
Regarding claim 20, Christopherson et al. discloses the first engine loading condition is a cruising engine condition [0036].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180009536 A1 to Christopherson et al. in view of US 5114103 A to Coffinberry.
Regarding claim 2, Christopherson et al. discloses a method as described above. 
However, it fails to disclose the auxiliary turbine is in rotational communication with a rotatable shaft operably connected between a compressor and a turbine.
Coffinberry teaches the auxiliary turbine (Fig. 2: 50) is in rotational communication with a rotatable shaft (38) operably connected between a compressor (Fig. 1: 20) and a turbine (30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the rotational connection as disclosed by Coffinberry to the method disclosed by Christopherson et al.
One would have been motivated to do so to use the auxiliary turbine as an air starter. Refer to Coffinberry, column 7, lines 17-20.
Regarding claim 3, the combination of Christopherson et al. and Coffinberry discloses applying the electrical energy stored in the energy storage device to the electrical load includes applying the electrical energy to the auxiliary generator (motoring mode of Christopherson et al.) causing the auxiliary generator to apply a rotational force to the rotatable shaft (mechanical coupling of Coffinberry).
Regarding claim 10, the combination of Christopherson et al. and Coffinberry discloses in the first engine loading condition, the auxiliary turbine applies a first rotational force to the auxiliary generator for generation of the electrical energy 
Regarding claim 14, Christopherson et al. discloses a method as described above. 
However, it fails to disclose the auxiliary turbine is in rotational communication with second shaft.
Coffinberry teaches the auxiliary turbine (Fig. 2: 50) is in rotational communication with second shaft (38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the rotational connection as disclosed by Coffinberry to the method disclosed by Christopherson et al.
One would have been motivated to do so to use the auxiliary turbine as an air starter. Refer to Coffinberry, column 7, lines 17-20.
Regarding claim 15, the combination of Christopherson et al. and Coffinberry discloses applying the electrical energy stored in the energy storage device to the electrical load includes applying the electrical energy to the auxiliary generator (motoring mode of Christopherson et al.) causing the auxiliary generator to apply a rotational force to the second shaft (mechanical coupling of Coffinberry).
Regarding claim 18.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180009536 A1 to Christopherson et al. in view of US 5114103 A to Coffinberry as applied to claims 1-3 above and further in view of US 20170327235 A1 to Feulner.
Regarding claim 4, Christopherson et al. and Coffinberry discloses a method as described above. 
However, it fails to disclose selectively engaging an auxiliary shaft of the auxiliary turbine to the rotatable shaft with a clutch.
Feulner teaches selectively engaging an auxiliary shaft (Fig. 2: 46) of the auxiliary turbine (42) to the rotatable shaft (32) with a clutch (50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the clutch as disclosed by Feulner to the method disclosed by Christopherson et al. and Coffinberry.
One would have been motivated to do so to selectively control the coupling between the auxiliary turbine and the rotatable shaft. 

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIET P NGUYEN/Primary Examiner, Art Unit 2832